Citation Nr: 1503540	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to service-connected lumbar spine degenerative disc disease (DDD).  

2.  Entitlement to a disability evaluation in excess of 20 percent for lumbar spine DDD.  

3.  Entitlement to a disability evaluation in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a disability evaluation in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to October 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2010 rating decision, the RO continued a 20 percent rating for lumbar spine DDD and denied service connection for glaucoma, to include on a secondary basis.  The Veteran perfected an appeal with respect to these issues; however, he later withdrew the issue of an increased rating for lumbar spine DDD from appellate consideration.  See October 2012 correspondence; 38 C.F.R. § 20.204 (2014).  He later filed a claim for an increased rating for lumbar spine DDD, which was denied in an August 2013 rating decision.  He filed a timely notice of disagreement (NOD) in August 2014; however, the RO has not issued a statement of the case (SOC).  Therefore, as explained in the remand below, this claim, along with the increased rating claims for radiculopathy and a TDIU, are being remanded for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The Veteran was scheduled for a Travel Board Hearing to be held at the RO on August 28, 2014.  In August 2014, the Veteran's representative requested the hearing be cancelled.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to increased ratings for lumbar spine DDD and radiculopathy of the lower extremities, and to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's glaucoma was not incurred in service, is unrelated to service or a disease or injury of service origin, and is not proximately due to or aggravated by service-connected lumbar spine DDD, to include the medications used to treat lumbar spine DDD.  


CONCLUSION OF LAW

The criteria for service connection for glaucoma, to include as due to service-connected lumbar spine DDD, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2010.  The claim was last adjudicated in October 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record.  In August 2010 and July 2012, VA provided the Veteran with eye examinations and obtained medical opinions, including November 2010 and July 2012 addendum opinions, addressing whether glaucoma was due to medications, secondary to degenerative disc disease of the lumbar spine.  The eye examinations and opinions, collectively, are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's glaucoma is not warranted.

The Veteran claims his glaucoma is due to medications, secondary to degenerative disc disease, lumbar spine.  He claims that his doctor at the Amarillo VA Medical Center (VAMC) said that his glaucoma was at least in part due to the muscle relaxers and pain medications that were prescribed to treat his service-connected back condition.  See February 2012 VA Form-9.  In support of his contention, the Veteran submitted printouts of webpages relating to glaucoma from the websites worstpills.org and drugs.com.  See February 2011 "Web/HTML Documents."

Here, service treatment records do not indicate any event, injury or disease that can be linked to glaucoma.  The September 1982 entrance and September 1985 separation examinations showed the Veteran's eyes were normal.  In the September 1982 and September 1985 medical history reports, the Veteran denied eye trouble.  In May 1985, the Veteran was treated for a contusion above his left eye.  No permanent injury was noted and no further treatment was sought by the Veteran in service.  Accordingly, the Board finds this condition resolved.  

Post-service, there are no complaints of, or treatment for, glaucoma for over twenty years.  A June 2009 VA treatment record indicates that glaucoma was suspected in both eyes.  In August 2010, the Veteran was afforded a VA eye examination in which the examiner confirmed the diagnosis of open angle glaucoma in both eyes.  In a July 2012 addendum opinion, the examiner opined that per currently accepted scientific and clinical knowledge, there is no clinical correlation between the use of Meloxicam and hydrocodone with acetaminophen resulting in the development of glaucoma.  See CAPRI records received July 30, 2012.

The record shows that the Veteran's glaucoma did not manifest in service, is not related to service, and is not proximately due to, the result of, or aggravated by the medications used to treat his service-connected lumbar spine DDD.  Glaucoma did not manifest for over twenty years after service.  The Veteran does not claim service connection for glaucoma on a direct basis, and the Board finds there is no reasonable possibility that a VA medical examination would aid in substantiating the claim for service connection on a direct basis.  See 38 U.S.C.A. § 5103A(a)(2).  Accordingly, the Board finds direct service connection is not warranted.  

As to service connection on a secondary basis, the objective medical evidence against a relationship between the Veteran's medications and glaucoma outweighs the evidence, in the form of lay statements by the Veteran and website articles, in favor of such a relationship.  In the July 2012 addendum opinion, the VA examiner stated that "per currently accepted scientific and clinical knowledge, there is no clinical correlation between the use of Meloxicam and Hydrocodone with Acetaminophen resulting in the development of glaucoma."  He further stated that he performed an extensive global literature search, along with the facility's librarian, and found nothing that would even suggest there to be a correlation between the use of Meloxicam and hydrocodone with acetaminophen resulting in the development of glaucoma.  The Board finds this opinion to be highly credible and probative.  Although the examiner did not expressly opine on the issue of aggravation, the Board finds his use of the terms "suggest" and "correlation" make the statement broad enough for the Board to infer aggravation was included in the opinion.  

While the website worstpills.org claim there is a connection between certain drugs and glaucoma, the drugs meloxicam, hydrocodone and acetaminophen are not among the list of such medications.  The drugs.com article does not make any such claim at all.  Furthermore, the credentials of the authors of the website and the underlying source(s) of information are not evident from the webpages.  In comparison, the VA examiner stated that he conducted an extensive global literature search in conjunction with a librarian.  Accordingly, the Board finds the VA examiner's opinion more credible and probative than the claims made in the worstpill.org website.

Regarding the Veteran's claim that his doctor at Amarillo VAMC stated that his glaucoma was at least in part due to the muscle relaxers and pain medication that were prescribed to treat his service-connected back condition, VA treatment records contain no such indication.  The Board notes that the Veteran may be competent to report a contemporaneous medical opinion.  See Jandreau, 492 F.3d at 1377. (Fed. Cir. 2007).  However, in this case, the Board finds that the VA optometry treatment records, which contain impressions and plans by the treating medical professionals, would contain such notations in order to consider treatment options for the Veteran's glaucoma, if the medical professionals had held such opinions.  Furthermore, the Veteran's statement lacks specific details that would support its credibility, such as which doctor made the statement about the cause of glaucoma and when was it made.  Additionally, an April 2008 treatment note indicated that visual asthenopia, i.e. fatigue, was believed to be a synergistic composite of systemic medications, age (presbyopia) and poor adaptation to "PAL."  The Veteran may be misinterpreting this notation as relating to his glaucoma, rather than to the different condition.  Accordingly, the Board affords the Veteran's lay statement little credibility and probative weight in comparison to the objective medical records and opinion of a trained medical provider rendered after an extensive global literature search.

For the foregoing reasons, the preponderance of the evidence demonstrates that glaucoma was not manifest in service, is unrelated to service, and is not proximately due to, the result of, or aggravated by the medications used to treat service connected lumbar spine DDD.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for glaucoma, to include as secondary to service-connected lumbar spine DDD.  38 U.S.C.A. § 5107 (2014); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for glaucoma, to include as secondary to lumbar spine DDD, is denied.


REMAND


As discussed above, the Veteran filed a timely NOD with an August 2013 rating decision that continued disability ratings for lumbar spine DDD and radiculopathy of the lower extremities, and denied a TDIU.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.   See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the following issues:  (1) entitlement to a disability evaluation in excess of 20 percent for lumbar spine DDD; (2) entitlement to a disability evaluation in excess of 10 percent for right lower extremity radiculopathy; (3) entitlement to a disability evaluation in excess of 10 percent for left lower extremity radiculopathy; and (4) entitlement to a TDIU.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


